DETAILED ACTION

Response to Amendment
Examiner acknowledged that claims 1 and 2 are independent claims. Examiner also acknowledged Applicant's amendments and arguments filed on 01/27/2021 are persuasive. Therefore, all claim objections and claim rejections stated in the most recent Office Action mailed 11/13/2020 are withdrawn. 

Election/Restriction
Claims 1 and 2 are allowable as reasons stated in the Allowable Subject Matter session below. The restriction requirement among species, as set forth in the Office action mailed on 06/25/2020, has been reconsidered in view of applicant’s argument (on page 8 of remarks of 01/27/2021) and the allowability of claims to the elected invention pursuant to MPEP § 821.04(a) (Note that applicant’s argument regarding to withdrawn claim 13 is persuasive). Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 13, directed to multiple buttons with integrated magnets using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/20/2020 is withdrawn. Instant withdrawn claim 13, directed to non-elected species, will be considered because the claim(s) requires all the limitations of an allowable claim. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
	Claims 1-4 and 6-23 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Instant independent claim 1 includes wherein due to the fastening elements being of identical design and the cable assembly being connectable to each of the transmission unit and/or the display unit and the terminal unit, the transmission unit and/or the display unit and the terminal unit are interchangeably mountable on each of the at least two housing compartments, in combination with the other recited elements, was not reasonably found in the Prior Art.

Claims 3-4 and 6-23 are allowable based on their dependency on claim 1. 

Instant independent claim 2 includes wherein due to the fastening elements being of identical design and the cable assembly being connectable to each of the transmission unit and/or the display unit and the terminal unit, the transmission unit and/or the display unit and the terminal unit are interchangeably mountable on each of the at least two housing compartments, in combination with the other recited elements, was not reasonably found in the Prior Art.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN FITZGERALD/Primary Examiner, Art Unit 2861